 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGIA MILES,                                    No. 2:19-cv-402-MCE-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    BENJAMIN LEON ANDRADE, et al.,
15                       Defendants.
16

17          Plaintiff proceeds without counsel in this action brought pursuant to 42 U.S.C. § 1983. On

18   October 9, 2019, the Magistrate Judge issued an order denying plaintiff’s request for his recusal

19   and for the appointment of counsel. ECF No. 25. Plaintiff has filed a letter addressed to the

20   undersigned, renewing those requests, which the Court construes as a motion for reconsideration

21   of the Magistrate Judge’s order. ECF No. 28.

22          Local Rule 303(f) provides that Magistrate Judge’s orders shall be upheld unless “clearly

23   erroneous or contrary to law.” Upon review of the entire file, the Court finds that it does not

24   appear that the Magistrate Judge’s rulings were clearly erroneous or contrary to law.

25   ///

26   ///

27   ///

28   ///
 1             Therefore, IT IS HEREBY ORDERED that, upon reconsideration, the order of the

 2   Magistrate Judge filed October 9, 2019, is affirmed. The Clerk of the Court shall terminate ECF

 3   No. 28.

 4             IT IS SO ORDERED.

 5   Dated: February 4, 2020

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
